EXHIBIT 10.2







LAKE SHORE SAVINGS BANK


AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN










Effective January 1, 2017

 
 

--------------------------------------------------------------------------------

 

LAKE SHORE SAVINGS BANK


AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


This Amended and Restated Supplemental Executive Retirement Plan (the “Plan”) is
entered into by and between Lake Shore Savings Bank, a federally-chartered
savings bank (the “Bank”), and Daniel P. Reininga, President and Chief Executive
Officer (the “Executive”) of Lake Shore Bancorp, Inc., a federally-chartered
corporation and a mid-tier stock holding company (the “Company”) and the Bank
effective as of January 1, 2017.  The Plan supersedes the Amended and Restated
Supplemental Executive Retirement Plan, dated as of May 18, 2016, in its
entirety.


The purpose of the Plan is to provide additional retirement benefits to the
Executive, who has contributed significantly to the success and growth of the
Company and the Bank, and whose services are vital to the Company and Bank’s
continued growth and success.




W I T N E S S E T H :


WHEREAS, the Executive is the President and Chief Executive Officer of the
Company and the Bank; and


WHEREAS, the Company and the Bank recognize the valuable services performed for
it by the Executive and wishes to encourage his continued employment and to
provide him with additional incentive to achieve corporate objectives; and


WHEREAS, the Bank intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide supplemental retirement income for the
Executive, and to be considered a non-qualified benefit plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).


NOW, THEREFORE, except as otherwise provided herein, the Bank and Executive
hereby amend and restate the Plan as follows:


ARTICLE I
DEFINITIONS


When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:


1.1
“Annual Benefit” means the amount shown on Schedule A.



1.2  
“Beneficiary” means the person(s) designated by the Executive as the beneficiary
to whom the deceased Executive’s benefits are payable. Such beneficiary
designation shall be made on a form provided by the Bank and filed with the
Bank.  If no Beneficiary is so designated, then the beneficiary will be the
Executive’s estate.



2 
 

--------------------------------------------------------------------------------

 


1.3  
“Board” shall mean the Board of Directors of the Bank, unless specifically noted
otherwise.



1.4  
“Cause” shall mean that the Board of Directors of the Bank, by majority vote of
their entire membership, determines that the Executive should be discharged
because of personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or any material
breach of this Plan.  A termination of employment due to Cause under this shall
be effected by  notice of termination given to the Executive by the Bank and
shall take effect on the later of the effective date of termination specified in
such notice or the date on which the notice of termination is deemed given to
the Executive.



1.5  
A “Change in Control” shall mean the consummation by the Company or the Bank, in
a single transaction or series of related transactions, of any of the following:

 
(i)           Merger:  The Company or the Bank merges into or consolidates with
another entity, or merges another bank or corporation into the Bank or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Bank immediately before
the merger or consolidation;
 
(ii)           Acquisition of Significant Share Ownership:  There is filed, or
is required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s or the Bank’s voting
securities; provided, however, this clause (ii) shall not apply to beneficial
ownership of the Company’s or the Bank’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;
 
(iii)           Change in Board Composition:  During any period of two
consecutive years, individuals who constitute the Company’s or the Bank’s board
of directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s or the Bank’s board of
directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period or who is
appointed to the board as the result of a directive, supervisory agreement or
order issued by the primary  regulator of the Company or the Bank or by the
Federal Deposit Insurance Corporation (“FDIC”) shall be deemed to have also been
a director at the beginning of such period; or


3 
 

--------------------------------------------------------------------------------

 

(iv)           Sale of Assets:  The Company or the Bank sells to a third party
all or substantially all of its assets.
 
Notwithstanding anything in this Agreement to the contrary, in no event shall a
reorganization of Lake Shore, MHC, the Company or Bank solely within its
corporate structure, including a second-step conversion from mutual to stock
form of Lake Shore, MHC, constitute a “Change in Control” for purposes of this
Agreement.
 
 
1.6  
“Disability” means any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months and that renders the Executive unable
to engage in any substantial gainful activity.  Such determination may be made
by the Board with objective medical input from a physician chosen by the Board.



1.7  
“Early Retirement Age” means the Executive Termination of Employment (other than
due to death, Disability or a Change in Control) on or after December 31, 2021
(e.g., age 63 and 1 month) and prior to Normal Retirement Age.



1.8  
“Effective Date” of this Plan was originally June 30, 2012.  The Effective Date
of this amended and restated Plan is January 1, 2017.



1.9  
“Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:

 
(i)           Failure of the Bank to continue the Executive in the positions of
President and Chief Executive Officer (other than a change in position to which
the Executive consents);
 
(ii)           Material adverse change by the Bank, not consented to by the
Executive, in the nature or scope of the Executive’s responsibilities, title,
authorities, powers, functions or duties from the responsibilities, title,
authorities, powers, functions or duties normally exercised by an executive in
the positions of President and Chief Executive Officer of the Bank;
 
(iii)           An involuntary reduction in the Executive’s Base Salary except
across-the-board salary reductions based on the Bank’s deteriorating financial
performance similarly affecting substantially all executive management
employees;
 
(iv)           The involuntary relocation of the office at which the Executive
is principally employed to a location more than twenty-five (25) miles’ driving
distance from such office as of the Effective Date hereof (unless the relocated
office is closer to the Executive’s then principal residence); or
 
(v)           Material breach by the Bank of this Agreement, which breach
continues for more than ten (10) days following written notice given by the
Executive to the Bank, such written notice to set forth in reasonable detail the
nature of such breach.


4 
 

--------------------------------------------------------------------------------

 

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Bank in writing of the first occurrence of the Good Reason
condition within sixty (60) days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Bank’s efforts, for a
period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within sixty (60) days after the end of the Cure Period.  If the Bank cures the
Good Reason condition during the Cure Period, Good Reason shall be deemed not to
have occurred.  Notwithstanding the foregoing, the Bank may elect to waive the
Cure Period, in which case, the Executive’s termination may occur within such
30-day period.
 
1.10  
“Normal Retirement Age” means age sixty-seven (67).



1.11  
“Termination of Employment” means a “Separation from Service” as such term is
defined in Section 409A of the Code and the final regulations issued thereunder,
provided that whether a Separation from Service has occurred shall be determined
based on whether the facts and circumstances indicate that the Bank and the
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to less than fifty percent (50%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).



ARTICLE II
ESTABLISHMENT OF RABBI TRUST


The Bank may establish a rabbi trust into which the Bank may contribute assets
which shall be held therein, subject to the claims of the Bank’s creditors in
the event of the Bank’s “insolvency,” as defined in the trust agreement, until
the contributed assets are paid to Executive in such manner and at such times as
specified in this Plan. It is the intention of the Bank to make contributions to
the rabbi trust to provide the Bank with a source of funds to assist it in
meeting the liabilities of this Plan.


5 
 

--------------------------------------------------------------------------------

 


ARTICLE III
BENEFITS


3.1  
Normal Retirement Benefit.  Upon the attainment of Normal Retirement Age,
without regard to whether there is a Termination of Employment, the Bank shall
pay to the Executive the benefit described in this Section 3.1 instead of any
other benefit under this Plan.



(a)  
Amount of Benefit.  The annual benefit under this Section 3.1 is $183,545.



(b)  
Payment of Benefit.  The Bank shall pay the annual benefit to the Executive in
12 equal monthly installments payable on the first day of each month, beginning
in the month immediately after the Executive’s attainment of Normal Retirement
Age.  This annual benefit shall be paid to the Executive for 15 years (180
monthly payments).



3.2  
Early Termination Benefit.  For Termination of Employment on or after the Early
Retirement Age for reasons other than death, disability, Cause or after a Change
in Control and before Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 3.2 instead of any other benefit under
this Plan.



(a)  
Amount of Benefit.  The benefit under this Section 3.2 is the Annual Benefit as
set forth on Schedule A, which is attached to this Plan.



(b)  
Payment of Benefit.  The Bank shall pay the Annual Benefit to the Executive in
12 equal monthly installments payable on the first day of each month, beginning
in the month immediately after the Executive’s Termination of Employment.  The
Early Retirement Annual Benefit shall be paid to the Executive for 15 years (180
monthly payments).



3.3  
Termination of Employment Prior to Early Retirement Age.  For Termination of
Employment prior to the Early Retirement Age for reasons other than death,
disability,  Cause or after a Change in Control, the Bank shall pay to the
Executive the benefit described in this Section 3.3 instead of any other benefit
under this Plan.



(a)  
Amount of Benefit.  The benefit under this Section 3.3 is the Annual Benefit as
set forth on Schedule A, which is attached to this Plan.



(b)  
Payment of Benefit.  The Bank shall pay the Annual Benefit to the Executive in
12 equal monthly installments payable on the first day of each month, beginning
in the month immediately after the Executive’s Normal Retirement Age.  This
Annual Benefit shall be paid to the Executive for 15 years (180 monthly
payments).



6 
 

--------------------------------------------------------------------------------

 


3.4  
Disability Benefit.  In the event the Executive incurs a Disability before
Normal Retirement Age, the Bank shall pay to the Executive the benefit described
in this Section 3.4 instead of any other benefit under this Plan.



(a)  
Amount of Benefit.  The benefit under this Section 3.4 is the Annual Benefit as
set forth on Schedule A.



(b)  
Payment of Benefit.  The Bank shall pay the Annual Benefit to the Executive in
12 equal monthly installments payable on the first day of each month, beginning
in the month immediately after the Executive incurs a Disability.  The Annual
Benefit shall be paid to the Executive for 15 years (180 monthly payments).



3.5  
Change in Control Benefit.  If the Executive’s employment with the Bank
terminates involuntarily within 24 months after a Change in Control, or if the
Executive terminates employment voluntarily for Good Reason within 24 months
after a Change in Control, the Bank shall pay to the Executive the benefit
described in this Section 3.5 instead of any other benefit under this Plan.



(a)  
Amount of Benefit.  The lump sum benefit under this Section 3.5 is $2,753,175
($183,545 times 15).

 
(b)  
Payment of Benefit.  The Bank shall pay the benefit to the Executive in a single
lump sum within three days after the Executive’s Termination of Employment.



(c)  
Change in Control Payout of Normal Retirement Benefit or Early Retirement
Benefit.  If a Change in Control occurs at any time during the payment period
and if at the time of that Change in Control the Executive is receiving a
benefit provided by this Plan, or entitled to a benefit pursuant to Section 3.3
of this Plan, the Bank shall pay the full amount of the remaining payments (or
the full amount of the payments the Executive is entitled to pursuant to Section
3.3 of this Plan) to the Executive in a single lump sum within three days after
the Change in Control.



ARTICLE IV
DEATH BENEFITS


4.1  
Death During Active Service.  If the Executive dies while in active service to
the Bank and before a Termination of Employment, the Bank shall pay to the
Executive’s Beneficiary a lump sum cash payment in the amount of
$2,753,175.  The lump sum cash payment will be made no later than sixty (60)
days following the date of death.



4.2  
Death after Termination of Employment.  If the Executive dies after Termination
of Employment and while receiving payments (or entitled to receive payments)
under this Plan, the Bank shall pay to the Executive’s Beneficiary a lump sum
cash payment equal to the remaining payments to be made.  The lump sum cash
payment will be made no later than sixty (60) days following the date of death.



7 
 

--------------------------------------------------------------------------------

 


ARTICLE V
BENEFICIARY DESIGNATION


5.1  
Beneficiary Designations.  The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Plan upon the
death of the Executive.  The Beneficiary designated under this Plan may be the
same as or different from the beneficiary designation under any other benefit
plan of the Bank in which the Executive participates.



5.2  
Beneficiary Designation:  Change.  The Executive shall designate a Beneficiary
by completing and signing the a beneficiary designation form and delivering it
to the Bank or its designated agent.  The Executive’s Beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the beneficiary designation form and the Bank’s rules and procedures, as in
effect from time to time.  Upon the acceptance by the Bank of a new beneficiary
designation form, all Beneficiary designations previously filed shall be
cancelled.  The Bank shall be entitled to rely on the last beneficiary form
filed by the Executive and accepted by the Bank before the Executive’s death.



5.3  
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted, and acknowledged in writing by the Bank
or its designated agent.



5.4  
No Beneficiary Designation.  If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the benefits shall be paid to the Executive’s estate.



5.5  
Facility of Payment.  If a benefit is payable to a minor, to a person declared
incapacitated, or to a person incapable of handling the disposition of his or
her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person.  The Bank may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit.  Distribution shall completely discharge the Bank form all liability
for the benefit.



ARTICLE VI
GENERAL LIMITATIONS


6.1
Termination for Cause.  Notwithstanding any provision of this Plan to the
contrary, the Bank shall not pay any benefit under this Plan and this Plan shall
terminate if Termination of Employment is a result of Termination of Employment
for Cause.



8 
 

--------------------------------------------------------------------------------

 


6.2
12 U.S.C. § 1828(k).  Notwithstanding anything herein contained to the contrary,
any payments made to the Executive by the Bank, whether pursuant to this Plan or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. § 1828(k), and
any regulations promulgated thereunder, including FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.



6.3
Restriction on Commencement of Distributions.  Notwithstanding any provision of
this Plan to the contrary, if the Executive is considered a Specified Employee
(within the meaning of Treasury Regulation 1.409A-1(i)), the provisions of this
Section 6.3 shall govern the timing of all distributions under this Plan.  In
the event the Executive is a Specified Employee, and to the extent necessary to
avoid penalties under Section 409A of the Code, payments to the Executive shall
not commerce until the lapse of six months after the date of the Termination of
Employment.  Any distribution which would otherwise be paid to the Executive
during such period shall be accumulated and paid to the Executive in a lump sum
on the first day of the month following the lapse of six months after the date
of the Termination of Employment.  All subsequent distributions shall be paid in
the manner specified.



6.4
Covenant Not To Compete.  The Executive hereby covenants and agrees that, in the
event he is entitled to any benefits under this Plan, for a period of two (2)
years following the date of his Termination of Employment, he shall not, without
the written consent of the Bank, become an officer, employee, consultant,
director or trustee of any savings bank, savings and loan association, savings
and loan holding company, bank or bank holding company, credit union or any
other entity engaged in the business of accepting deposits or making loans or
any direct or indirect subsidiary or affiliate of any such entity (collectively
a “Financial Institution”), that entails working within 35 miles of an area in
which the Company or the Bank maintains an office; provided, however, that this
section shall not apply if the Executive’s Termination of Employment occurs on
or after a Change in Control.



ARTICLE VII
EXECUTIVE’S RIGHT TO ASSETS:
ALIENABILITY AND ASSIGNMENT PROHIBITION


At no time shall Executive be deemed to have any lien, right, title or interest
in or to any specific investment or asset of the Bank. Neither Executive nor any
Beneficiary under this Plan shall have any power or right to transfer, assign,
anticipate, hypothecate, mortgage, commute, modify or otherwise encumber in
advance any of the benefits payable hereunder, nor shall any of said benefits be
subject to seizure for the payment of any debts, judgments, alimony or separate
maintenance owed by Executive or his Beneficiary, nor be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise.




9 
 

--------------------------------------------------------------------------------

 

ARTICLE VIII
ERISA PROVISIONS


8.1  
Administrator.  The Bank shall be the administrator of this Plan. As
administrator, the Bank shall be responsible for the management, control and
administration of the Plan as established herein. The Bank may delegate to
others certain aspects of the management and operational responsibilities of the
Plan.



8.2  
Claims Procedure and Arbitration.  In the event that benefits under this Plan
are not paid to  Executive (or to his Beneficiary in the case of Executive’s
death) and such claimants feel they are entitled to receive such benefits, then
a written claim must be made to the administrator within sixty (60) days from
the date payments are refused. The administrator shall review the written claim
and, if the claim is denied, in whole or in part, it shall provide in writing,
within thirty (30) days of receipt of such claim, its specific reasons for such
denial, reference to the provisions of this Plan, and any additional material or
information necessary for such claimants to perfect the claim. Such writing by
the administrator shall further indicate the additional steps which must be
undertaken by claimants if an additional review of the claim denial is desired.



If claimants desire a second review, they shall notify the administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
this Plan or any documents relating thereto and submit any issues and comments,
in writing, they may feel appropriate. In its sole discretion, the administrator
shall then review the second claim and provide a written decision within thirty
(30) days of receipt of such claim. This decision shall state the specific
reasons for the decision and shall include reference to specific provisions of
this Plan upon which the decision is based.


No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
provisions set forth in this Section.
 
ARTICLE IX
MISCELLANEOUS


9.1  
No Effect on Employment Rights.  Nothing contained herein will confer upon
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with Executive without regard
to the existence of the Plan.



9.2  
State Law.  The Plan is established under, and will be construed according to,
the laws of the State of New York, to the extent such laws are not preempted by
ERISA and valid regulations published thereunder.



9.3  
Severability and Interpretation of Provisions.  In the event that any of the
provisions of this Plan or portion hereof are held to be inoperative or invalid
by any court of competent jurisdiction, or in the event that any provision is
found to violate Code Section 409A and would subject Executive to additional
taxes and interest on the amounts deferred hereunder, or in the event that any
legislation adopted by any governmental body having jurisdiction over the Bank
would be retroactively applied to invalidate this Plan or any provision hereof
or cause the benefits hereunder to be taxable, then: (1) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
invalid or inoperative, and (2) the validity and enforceability of the remaining
provisions will not be affected thereby.  In the event that the intent of any
provision shall need to be construed in a manner to avoid taxability, such
construction shall be made by the administrator in a manner that would manifest
to the maximum extent possible the original meaning of such provisions.



10 
 

--------------------------------------------------------------------------------

 


9.4  
   Effect on Other Corporate Benefit Plans.  Nothing contained in this Plan
shall affect the right of Executive to participate in or be covered by any
qualified or nonqualified
   pension, profit sharing, group, bonus or other supplemental compensation or
fringe benefit Plan constituting a part of the Bank’s existing or future
compensation
   structure.



9.5  
   Inurement.  This Plan shall be binding upon and shall inure to the benefit of
the Bank, its successors and assigns, and Executive, his successors, heirs,
executors,
   administrators, and Beneficiaries.



9.6  
   Successors to the Company and/or the Bank.  The Company or the Bank, as
applicable, will require any successor (whether direct or indirect, by purchase,
merger,
   consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or the Bank to assume expressly and agree to
perform the duties
   and obligations under this Plan in the same manner and to the same extent as
the Company or the Bank would be required to perform it if no such succession
had
   taken place.



9.7    
 Legal Fees.  In the event that Executive retains legal counsel to enforce any
of the terms of the Plan, the Bank will pay his legal fees and related expenses
reasonably
 incurred by him, but only if the Executive prevails in an action seeking legal
and/or equitable relief against the Bank.



9.8  
   Withholding.  To the extent required by the law in effect at the time payment
under the Plan is made, the Bank shall withhold from such payment any taxes or
other amounts
    required by law to be withheld.





ARTICLE X
AMENDMENT/TERMINATION


10.1 
  Amendment of Plan.  Subject to Section 10.2 of this Plan, (a) this Plan may be
amended solely by a written Plan signed by the Bank and by the Executive, and
(b) except for
  termination occurring under Section 10.2, this Plan may be terminated solely
by a written Plan signed by the Bank and by the Executive.  Except as provided
in Section 10.2,
  the termination of this Plan shall not cause a distribution of benefits under
this Plan.  Notwithstanding anything to the contrary herein, the Plan may be
amended to the extent
   necessary to comply with existing tax laws or changes to existing tax laws.



11 
 

--------------------------------------------------------------------------------

 




10.2  
     Termination of Plan.



Notwithstanding anything to the contrary in Section 10.1 of this Plan, the Bank
may irrevocably terminate this Plan without the Executive’s consent in the
following circumstances:


 
(a)
Within thirty (30) days before a Change in Control, provided that all
distributions are made no later than twelve (12) months following such
irrevocable termination of this Plan and further provided that all of the
arrangements sponsored by the Bank that would be aggregated with this Plan under
Treasury Regulation §1.409A-1(c)(2) are terminated so the Executive and all
Executives under the other aggregated arrangements are required to receive all
amounts of compensation deferred under the terminated arrangements within twelve
(12) months of the date the Bank irrevocably takes all necessary action to
terminate such arrangements;



(b)           With twelve (12) months of a dissolution of the Bank taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under this Plan are
included in the Executive's gross income in the latest of (i) the calendar year
in which this Plan terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practicable; or


(c)           Upon the Bank’s termination of this and all other arrangements
that would be aggregated with this Plan pursuant to Treasury Regulation
§1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) no payments
are made within twelve (12) months of the termination of the arrangements other
than payments that would be payable under the terms of the arrangements if the
termination had not occurred, (iii) all termination distributions are made no
later than twenty-four (24) months following such termination, and (iv) the Bank
does not adopt any new arrangement that would be a Similar Arrangement for a
minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Plan;


provided that, in all cases, the Bank distributes the benefit under the Plan,
determined as of the date of the termination of this Plan, to the Executive in a
lump sum subject to the above terms.


12 
 

--------------------------------------------------------------------------------

 


ARTICLE XI
EXECUTION


11.1
This Plan sets forth the entire understanding of the Bank and the Executive with
respect to the transactions contemplated hereby, and any previous Plans or
understandings between them regarding the subject matter hereof are merged into
and superseded by this Plan.



11.2
This Plan shall be executed in duplicate, each copy of which, when so executive
and delivered, shall be an original, but both copies shall together constitute
one and the same instrument.


                                                           
13                                                             
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed as of January
25, 2017.


 
ATTEST:
LAKE SHORE SAVINGS BANK
       
/s/ Wendy J. Harrington                                                      
By: /s/ Gary W.
Winger                                                                
Secretary
Title: Chairman of the Board
   
ATTEST:
EXECUTIVE
       
/s/ Wendy J. Harrington                                                      
By: /s/ Daniel
Reininga                                                                
Secretary
Title: President and Chief Executive Officer
   




                                                 
14                                                      
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
ANNUAL BENEFIT SCHEDULE
Calendar Year Employment Terminates
Annual Benefit
2017
$55,064
2018
$73,418
2019
$91,773
2020
$110,127
2021
$128,482
2022
$146,836
2023
$156,013
2024
$165,191
2025
$174,368
11/17/2025 and later
$183,545




